Citation Nr: 1542069	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from December 1959 to April 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for bilateral hearing loss and tinnitus.

In July 2012, the Board remanded the appeal to afford the Veteran an opportunity to appear at a hearing before the Board.  The Veteran appeared and testified at a Board video conference hearing held before the undersigned Acting Veterans Law Judge in August 2012.  A copy of the transcript of this hearing has been associated with the claims file.  

Thereafter, the Board remanded the Veteran's claims in May 2013 for additional development.  In a September 2013 rating decision, service connection was granted for tinnitus.  The benefit sought on appeal having been granted in full, that issue is no longer before the Board.

The Board also remanded the Veteran's claim for service connection for bilateral hearing loss in May 2014 and March 2015.  


FINDING OF FACT

Bilateral hearing loss was not manifested in service; sensorineural bilateral hearing loss was not manifested in the first postservice year; and a preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service, including noise exposure, therein.




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A standard September 2008 letter satisfied the duty to notify provisions.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Regarding whether there was substantial compliance with the Board's remand directives, the Agency of Original Jurisdiction (AOJ) obtained and associated with the claims file updated VA treatment records.  The AOJ also sent the Veteran a letter in June 2013 requesting the Veteran provide VA Form 21-4142, Authorization and Consent to Release Information to VA, for any private treatment records.  The Veteran responded in July 2013, indicating that there were no more outstanding private treatment records.  

The Veteran was afforded a VA examination in September 2013 and addendum reports were obtained in June 2014 and May 2015.  Pursuant to the Board's remands, the medical opinions provided in the September 2013 VA examination report and the June 2014 addendum report are inadequate as they are based upon an improper premise.  The Board finds, however, that the May 2015 addendum report is based upon a review of the entire record and the examiner provided a complete rationale for the opinion rendered supported by the record.  Furthermore, the Board finds that the report of the September 2013 examination is adequate insofar as the findings therein reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses, even though the medical opinion itself has been found inadequate.  The Board, therefore, concludes that, when considered together, the September 2013 examination report and the May 2015 addendum report are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran also was provided an opportunity to set forth his contentions during the August 2012 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the August 2012 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim currently before the Board, and sought to identify any further development that was required to help substantiate the claim.  Based in part on information obtained at the hearing, the Board remanded the issue for additional development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases, including other organic diseases of the nervous system (which includes sensorineural hearing loss), that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  38 C.F.R. § 3.309(a).

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

A veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he may establish the required nexus between his current hearing disability and his term of military service by showing that his current hearing disability resulted from personal injury suffered in the line of duty.  Id.  Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a).  

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Regarding whether the Veteran currently has bilateral hearing loss, the Veteran underwent VA examination in September 2013.  Pure tone thresholds, in decibels, 

were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
45
50
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 0 percent in the left ear.  Consequently, the Board finds that the Veteran has a current bilateral hearing loss disability for VA compensation purposes.

Regarding whether there was an event or injury in service, the Veteran contends that his current bilateral hearing loss is related to noise exposure during his active military service.  Specifically, he relates it to his work as an Aviation Storekeeper and exposure to jet engine noise on the flight deck of the U.S.S. Forrestal and the flight line in Sanford, Florida, and Pensacola, Florida.  The Veteran re-counts that, as an Aviation Storekeeper, his duties included doing rush deliveries to the flight deck/line of aircraft parts.  While on the U.S.S Forrestal, this happened twice a day for six months.  Although ear protection was provided, it was only available about 50 percent of the time.  At the August 2012 hearing, the Veteran also testified that his sleeping quarters were under the flight deck at the front of the ship, which was below the "sling shot" and it was very loud.  He further testified that it took him a few years after service to notice he had hearing loss, which was not until people started telling him he should have his hearing checked because he was "missing things."  He related that he had gone and had his hearing checked and the doctor recommended hearing aids but he could not afford them.  This was approximately eight years after his discharge from service.  (Board Hearing Tr. at 4-9.)

The Veteran's DD 214 does not list his specific military occupational specialty (MOS) but rather the civilian equivalent of "stock clerk."  His service personnel records, however, indicate that he made the rank of AKAN in November 1962, which stands for Airman, Aviation Storekeeper Striker.  In addition, they show his Primary Job Code in April 1962 upon his transfer to the Heavy Attack Squadron Five (VAH-5) to be AK-8000, which also stands for Aviation Storekeeper.  Consequently, these records corroborate the Veteran's statements as to his MOS being Aviation Storekeeper.  The available records also indicate he had some sea service as his DD 214 shows he had 11 months of foreign and/or sea service and the service personnel records show he commenced continuous sea duty in April 1962; however, they do not specifically indicate he was on the U.S.S. Forestal.  

Each disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based upon review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a).  The Board finds that the noise exposure described by the Veteran is consistent with his MOS and the circumstances of his service, thus, the second element of the claim for service connection for bilateral hearing loss has been met.  

However, the inquiry does not stop there.  The evidence must establish that the Veteran's current hearing loss is related to his military noise exposure.  The Board finds a preponderance of the evidence is against such a finding.

Service treatment records do not show any complaints of hearing loss or findings consistent with hearing loss.  On both his September 1959 enlistment and April 1963 separation examinations, audiometric testing was not conducted.  Rather whisper voice testing was conducted and was normal at 15/15.  Thus, there is no evidence indicating the presence of hearing loss in service.

The Veteran testified at the August 2012 Board hearing that he noticed hearing loss was present some years after service when other people started telling him he had a problem, and he sought treatment about eight years after service (approximately 1971).  He testified that he was found to have hearing loss and hearing aids were recommended but not purchased because he could not afford them.  (Board Hearing Tr. at 7, 9-10.)  However, in a July 2013 statement provided in response to VA's request for a release for this private physician's records, the Veteran stated that he does not know the physician's name and, although he remembers taking a hearing test, he does not remember what the results were or if hearing aids were too expensive as it has been too long a time.  Thus, by the Veteran's own admission, he did not notice the presence of hearing loss for many years after service.

Furthermore, the post-service medical evidence does not show treatment for hearing loss until November 1999.  The report of a private audiogram dated in November 1999 demonstrates that the Veteran had normal hearing in the right ear from 500 to 2000 Hertz with a mild to moderate high frequency sensorineural hearing loss from 3000 to 8000 Hertz, and he had moderate to moderately severe sensorineural hearing loss in the left ear.  The same results are seen on audiometric testing in May 2001.  

These private treatment records, however, also show that the Veteran was seen in May 2001 for complaints of left-sided hearing loss for 10 years and vertigo with diplopia for two years.  A magnetic resonance imaging (MRI) study of the head revealed a 1.4 cm left cerebellopontine angle tumor consistent with acoustic neuroma.  The impression was that the history and findings were consistent with a medium sized left acoustic neuroma and surgery to excise it was agreed upon.  The Veteran underwent excision of the left acoustic neuroma in June 2001.  Subsequently, his audiometric test results demonstrated no response in the left ear and within normal limits sloping to moderately severe sensorineural hearing loss in the right ear.  (See April 2002 and September 2002 reports of private audiograms and associated treatment notes.)  In a September 2002 treatment note, his private physician stated the Veteran was profoundly deafened on the left "due to translabyrinthine removal of the prior acoustic neuroma."

In addition, in a March 2004 questionnaire for the Washington University School of Medicine, Department of Otolaryngology-Head and Neck Surgery, Dizziness and Balance Center, the Veteran gave a history of hearing loss before his acoustic neuroma surgery that started in the early 1970s and progressed over the years.  He stated that he believed it was due to sleeping under the flight deck during the Navy and playing drums in a band for 25 years professionally.  The Board notes that the Veteran's report of being a professional drum player for 25 years is inconsistent with his reports to VA in support of his claim for service connection.  Rather, he has denied any significant occupational and recreational noise exposure since service.

Finally, the Veteran underwent VA examination in September 2013 at which time he reported that he experienced excessive noise as an aviation storekeeper while in the Navy as he was exposed to jets and bombers.  He reported he was aboard ship and the planes would take off/land.  He would also deliver aircraft supplies to the flight deck.  Hearing protection was available at times (estimated to be a little more than half the time), but not all of the time.  As a civilian after the military, he worked in construction from 1962 to 1988 remodeling and installing windows, guttering and siding.  From 1988 to 2008, he worked in a pawn shop.  He denied noise exposure.  Recreationally, he reported he does occasional woodworking, but nothing routinely.  Hearing protection is worn more than half the time.

As previously indicated, the Board has found the medical opinion provided in September 2013 to be inadequate, along with the one provided in the June 2014 addendum report.  Thus, those opinions will not be discussed.  However, the Board has concluded the medical opinion obtained in May 2015, which was provided by a different examiner, is adequate.  The examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of military noise exposure. 

In providing a rationale for this opinion, she stated that, upon enlistment and separation hearing examination, a normal whisper test was documented.  There were no reports or complaints of hearing loss in the service treatment records.  The Veteran reported being exposed to noise while in service while delivering supplies and being near flight lines.  He also reported having hearing protection for at least half of the time.  

She stated that exposure to noise does not always result in acoustic damage.  The most likely cause of acoustic damage is due to consistent and extended periods of noise exposure.  In most cases people are exposed to noise and separate with normal hearing thresholds.  This is because one does not always result in the other.  The Veteran reported being exposed to noise, but his job did not require him to have extended and consistent exposures.  He was also provided with hearing protection, and the service treatment records do not support acoustic damage.

She also detailed that, when reviewing the medical information for the Veteran, he reported having a vestibular schwannoma in 2001 on the left side that was removed.  This incident resulted in vestibular issues, changes in tinnitus and loss of hearing on the left side.  She opined that the hearing loss on the left side was directly related to the vestibular schwannoma.  She explained that the definition of a vestibular schwannoma from the NIDCD is as follows:  "A vestibular schwannoma (also known as acoustic neuroma, acoustic neurinoma, or acoustic neurilemoma) is a benign, usually slow-growing tumor that develops from the balance and hearing nerves supplying the inner ear.  The tumor comes from an overproduction of Schwann cells - the cells that normally wrap around nerve fibers like onion skin to help support and insulate nerves.  As the vestibular schwannoma grows, it presses against the hearing and balance nerves, usually causing unilateral (one-sided) or asymmetric hearing loss, tinnitus (ringing in the ear), and dizziness/loss of balance.  As the tumor grows, it can interfere with the face sensation nerve (the trigeminal nerve), causing facial numbness.  Vestibular schwannomas can also press on the facial nerve (for the muscles of the face) causing facial weakness or paralysis on the side of the tumor.  If the tumor becomes large, it will eventually press against nearby brain structures (such as the brainstem and the cerebellum), becoming life-threatening."  The examiner pointed out that noise exposure is not a linked cause of a vestibular schwannoma; instead, it is a medical issue that can occur in anyone.

In addition, she stated that, when reviewing the audiometric data from 2013, the severity of the hearing loss on the right side was not indicative of a hearing loss with an onset of 50 years prior.  She explained that if the hearing loss onset was while in service and when factoring in natural progression, it would be more severe than what is seen on the 2013 test.  Thus, she opined that the onset of the hearing loss was more likely to be after military service, which indicated a delayed onset of the hearing loss.  She pointed out that in its "landmark report," Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The Institute of Medicine stated:  "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  She noted that this study remains the definitive consensus in this matter.  

Thus, she concluded that the Veteran's hearing loss was not related to military noise exposure because hearing loss was absent from the service treatment records; noise exposure does not always result in hearing loss; the audiometric data from 2013 indicates a delayed onset of the hearing loss; and the Veteran's left ear hearing loss was due to a vestibular schwannoma, which was not related to noise exposure.

The Board finds this medical opinion to be highly probative as to whether the Veteran's current bilateral hearing loss is related to his military noise exposure as it is clearly based upon a review of the entire record and sound medical principles.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The Board acknowledges that the examiner did not comment on the private medical audiograms that reflect an onset of bilateral hearing loss in as early as 1999; however, such is not detrimental to the probative value of her opinion.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Furthermore, a VA examination report "must be read as a whole" to determine an examiner's rationale.  Id. at 105-06.  On review of the report as a whole, it is clear that she based her opinion on the lack of any significant in-service change in hearing; the length of time between service and the onset of hearing loss, which is still a 36-year period even with consideration of the earliest November 1999 private audiogram, and her medical experience that the onset of hearing loss under such circumstances was not due to the Veteran's military noise exposure.  The Veteran has not provided an opposing medical opinion and he has not shown that he is competent to rebut the VA examiner's medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, he cites to no record evidence indicating that the examiner was incompetent, had erroneous facts, or misinformed the Board.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009).  

Furthermore, insofar as the private audiogram from November 1999 shows bilateral hearing loss, the Board finds that the May 2015 VA examiner's rationale as to why the hearing loss shown on the September 2013 VA examination is not related to the Veteran's military noise exposure is also appropriately applied to this evidence.  With regard to the left ear hearing loss shown, the treatise evidence quoted by the VA examiner as to the Veteran's acoustic neuroma (a.k.a., vestibular schwannoma) undoubtedly indicates that this condition is slow-growing and causes unilateral (one-sided) or asymmetric hearing loss.  Clearly, the November 1999 audiogram showed a significant asymmetrical hearing loss between the left and right sides.  This is consistent with the Veteran's report in May 2001 of a 10 year history of left-sided hearing loss.  In addition, this audiogram was conducted only 18 months prior to the diagnosis of acoustic neuroma in May 2001.  Considering the treatise information of record that indicates acoustic neuromas are slow-growing, along with the asymmetric hearing loss, the examiner's opinion that the left ear hearing loss is related to the acoustic neuroma is supported by the left-sided hearing loss shown on the November 1999 audiogram.  

As to the right-sided hearing loss, the examiner's opinion that this is not related to military noise exposure because the severity of the hearing loss shown in 2013 was not indicative of hearing loss having an onset of 50 years ago is just as valid when applied to the November 1999 audiogram.  Clearly, if the hearing loss in 2013 is not of sufficient severity to support a showing that its onset was during the Veteran's service, then that shown on the November 1999 audiogram, which is clearly less than that shown at the time of the September 2013 VA examination, would not be of sufficient severity to indicate its onset was during the Veteran's military service from 1959 and 1963.  Consequently, the Board finds that the November 1999 audiogram report is not sufficient evidence to support a finding that the Veteran's current bilateral hearing loss is related to military noise exposure.

A preponderance of the evidence is also against a finding that the Veteran had sensorineural hearing loss to a compensable level within one year of his separation from service.  Specifically, the earliest that findings reflecting bilateral hearing loss were shown was not until 1999, about 36 years after the Veteran's discharge from service.  Hence, he is not entitled to service connection for bilateral sensorineural hearing loss on a presumptive basis as a chronic disease.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  There is also no evidence, and the Veteran has not alleged, that bilateral hearing loss first manifested in service or that he experienced continuity of symptomatology of the disease since service.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  In fact, the Veteran has indicated he first noticed he was having difficulty hearing about 8 years after his service discharge.

Therefore, after considering all the evidence of record, the Board finds that a preponderance of the evidence is against a finding that service connection for bilateral hearing loss is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


